Citation Nr: 0108115	
Decision Date: 03/20/01    Archive Date: 03/26/01

DOCKET NO.  00-04 990	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to an increased rating for varicose veins on the 
left leg, currently evaluated as 40 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

E. W. Koennecke, Associate Counsel


INTRODUCTION

The appellant served on active duty from November 1973 to 
September 1975.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a December 1999 rating decision of the 
New Orleans, Louisiana, Department of Veterans Affairs (VA) 
Regional Office (RO).


FINDING OF FACT

Varicose veins in the left leg are currently manifested by 
persistent aching pain, but no subcutaneous induration, no 
pigmentation, no eczema, no ulceration and no massive board-
like edema.


CONCLUSION OF LAW

Varicose veins in the left leg are no more than 40 percent 
disabling.  38 U.S.C.A. § 1155, 5107(b) (West 1991); 
38 C.F.R. Part 4, § 4.104, Diagnostic Code 7120 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection for varicose veins in the left leg was 
established in a June 1985 rating decision and assigned a 10 
percent evaluation.  The evaluation was increased to 20 
percent in August 1998 by the RO.  The Board considered the 
disability in June 1999 and increased the evaluation to 40 
percent.  This appeal stems from a December 1999 rating 
decision wherein the RO confirmed and continued the 40 
percent evaluation.

The RO has met its duty to assist the appellant in the 
development of this claim under the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000).  By virtue of the Statement of the Case and the 
Supplemental Statements of the Case issued during the 
pendency of the appeal, the appellant and his representative 
were given notice of the information, medical evidence, or 
lay evidence necessary to substantiate the claim for an 
increased rating.  The claim for an increased rating was 
considered by the Board as recently as June 1999.  The RO 
made reasonable efforts to obtain relevant records adequately 
identified by the appellant that have been created since the 
claim was last considered, in fact, it appears that all the 
evidence identified by the appellant relative to this claim 
has been obtained and associated with the claims folder.  
Service medical records are of record.  A VA examination was 
conducted in December 1999.  In November 1999, February and 
April 2000, a private examiner conducted an examination of 
the appellant's varicose veins.  Copies of the reports have 
been associated with the file.  Furthermore, there is no 
indication from the appellant or the representative that 
there is outstanding evidence which would be relevant to this 
claim.

Disability evaluations are determined by the application of a 
schedule of rating which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
Part 4 (2000).  Separate diagnostic codes identify the 
various disabilities.  Consideration of the whole recorded 
history is necessary so that a rating may accurately reflect 
the elements of disability present.  38 C.F.R. § 4.2 (2000); 
Peyton v. Derwinski, 1 Vet. App. 282 (1991).

When there is a question as to which of two evaluations shall 
be applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2000).

While evaluation of a service-connected disability requires 
review of the appellant's medical history, where entitlement 
to compensation has already been established and an increase 
in the disability rating is at issue, the present level of 
disability is of primary concern.  Francisco v. Brown, 7 Vet. 
App. 55 (1994).  Therefore, although the Board has reviewed 
all the evidence of record, it finds that the most probative 
evidence is that which has been developed immediately prior 
to and during the pendency of the claim on appeal.  When all 
the evidence is assembled, the determination must then be 
made as to whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).

Varicose veins are evaluated as follows, when the following 
findings are attributed to the effects of varicose veins: 
Massive board-like edema with constant pain at rest is 
assigned a 100 percent evaluation.  Persistent edema or 
subcutaneous induration, stasis pigmentation or eczema, and 
persistent ulceration is assigned a 60 percent evaluation.  
Persistent edema and stasis pigmentation or eczema, with or 
without intermittent ulceration is assigned a 40 percent 
evaluation.  Persistent edema, incompletely relieved by 
elevation of the extremity, with or without beginning stasis 
pigmentation or eczema is assigned a 20 percent evaluation.  
Intermittent edema of the extremity or aching and fatigue in 
the leg after prolonged standing or walking, with symptoms 
relieved by elevation of the extremity or compression hosiery 
is assigned a 10 percent evaluation.  Asymptomatic palpable 
or visible varicose veins are assigned a noncompensable 
evaluation.  38 C.F.R. § 4.104; Diagnostic Code 7120 (2000).

The appellant has contended that he disagrees with the 
assigned evaluation based on the medical evidence of record.  
A private examination was conducted in November 1999.  The 
appellant reported a history of left leg pain with chronic 
varicose veins.  Varicose veins were diagnosed and his 
prognosis was guarded for all his diagnosed conditions.

A VA examination was conducted in December 1999.  The 
appellant complained that his leg ached and got weak and numb 
after walking one-half block.  He reported no response to 
elevation or elastic compression.  His ankle swelled (the 
appellant has a non-service connected left ankle disability).  
Since his previous examination, the tortuous engorged veins 
had extended into the left popliteal fossa.  There were 
dilated, tortuous engorged veins along the greater saphenous 
system on the left leg with a venous lake of 3-inches 
diameter medially.  There was no edema and no persistent 
edema.  The appellant reported persistent pain at rest, but 
there was no subcutaneous induration, no pigmentation, no 
eczema, no ulceration and no massive board-like edema.

A private examination was conducted in February 2000.  The 
appellant reported pain, numbness and parathesia.  Chronic, 
symptomatic varicose veins in the left leg were diagnosed and 
his condition was guarded.  On private examination in April 
2000, the appellant continued to complain of chronic pain and 
his condition remained guarded.

The preponderance of the evidence is against a higher 
evaluation.  Competent evidence of persistent edema, 
subcutaneous induration, stasis pigmentation, eczema, 
persistent ulceration, or massive board-like edema with 
constant pain at rest has not been presented.  Therefore, 
competent evidence of findings that more nearly approximate 
the criteria required for the higher rating are not in 
evidence.  The appellant is competent to state that his 
condition is worse.  However, the training and experience of 
the medical personnel makes their findings more probative as 
to the extent of the disability.  Therefore, the Board has 
assigned more probative value to the findings as reported by 
the multiple examiners of record.  Accordingly, the 
preponderance of the evidence is against the claim and there 
is no doubt to be resolved.  38 U.S.C.A. § 5107(b), Gilbert 
v. Derwinski, 1 Vet. App. 49, 53 (1990).


ORDER

An increased rating for varicose veins of the left leg is 
denied.



		
	C. P. RUSSELL 
	Member, Board of Veterans' Appeals



 

